DETAILED REISSUE ACTION
This is a non-broadening reissue application. Since the application has an effective filing date of 15 March 2013, which is prior to 16 March 2013, this reissue examination is taking place under the pre-AIA  first to invent provisions; Since the application has an actual filing date of 05 February 2020, which is on or after 16 September 2012, all references to 35 USC§ 251 and 37 CFR§§ 1.172, 1.175, and 3.73 are to the current provisions. The text of those sections of Title 35, US Code not included in this action can be found in a prior Office action.

Oath/Declaration
The Reissue Oath/Declaration, filed on 20 July 2022, is objected to as it is defective.
Applicant has cured the defect of the previous oath/declaration in that there is now a definitive statement they had claimed more than they had the right to claim. See MPEP§ 1414 I.
MPEP§ 1414 II (C) recites, emphasis added:
It is not sufficient for an oath/declaration to merely state "this application is being filed to correct errors in the patent which may be noted from the changes made in the disclosure." Rather, the oath/declaration must specifically identify an error. In addition, it is not sufficient to merely reproduce the claims with brackets and underlining and state that such will identify the error. See In re Constant, 827 F.2d 728, 729, 3 USPQ2d 1479 (Fed. Cir.), cert. denied, 484 U.S. 894 (1987). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.

However, while identifying that the error is within the scope of at least claim 1, applicant has not specifically identified the error, nor the specific claim language wherein lies the error, as required. See 37 CFR§ 1.175 and MPEP§ 1414. It is suggested that applicant add a statement such as, “The phrase “the coating comprising silicon dioxide” in original claim 1 is unduly broad, resulting in applicant claiming more than they were entitled to claim.”

Claims 1-19 and 21-44 are rejected as being based upon a defective reissue declaration under 35 USC§ 251.
The reissue oath/declaration filed with this application is defective as detailed in (1) above.

Claims Free of the Prior Art
Claims 1-19 and 21-44, while rejected as detailed above, are free of the prior art for the reason of record.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR§ 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR§ 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicant is reminded of the continuing obligation under 37 CFR§ 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which US Patent 9,163,153 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR§ 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP§§ 1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Kugel whose telephone number is (571)272-1460. The examiner works a flexible schedule, but can normally be reached on Monday - Thursday 0700 to 1700 and alternating Friday mornings, Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached at (313) 446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Timothy J. Kugel/
Patent Reexamination Specialist, CRU 3991

Conferees:

/Dwayne C. Jones/
Patent Reexamination Specialist, CRU 39 

/T.M.S/Supervisory Patent Examiner, Art Unit 3991